      Case 1:19-cv-03428-MKV-BCM Document 66 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    9/29/20
 PACIFIC CONTROLS INC.,
                 Plaintiff,                                19-CV-3428 (MKV) (BCM)
         -against-                                         ORDER
 CUMMINS INC.,
                 Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed defendant's "notice of meet and confer status" dated
September 25, 2020. (Dkt. No. 64.) Defendant's request for an extension of the deadlines set forth
in the Court's September 21, 2020 order (Dkt. No. 63) is GRANTED.

        If there is a written stipulation to present the Cummins/Greenstar discovery dispute to this
Court, that stipulation shall be filed in this Court, along with Greenstar's opposition letter-brief, no
later than October 19, 2020. Any reply letter-brief shall be filed no later than October 21, 2020.
The telephonic discovery conference currently scheduled for October 1, 2020, at 11:00 a.m. is
ADJOURNED to October 22, 2020, at 11:00 a.m. At that time, as previously directed, counsel
shall call (888) 557-8511 and enter the access code 7746387. No further extensions will be granted.

        If Greenstar does not stipulate to submit the discovery dispute to this Court by October 19,
2020, defendant's motion will be denied without prejudice to renewal in the court where
compliance is required. Defendant is, of course, free to withdraw its pending motion and seek
redress in that court at any time before both parties enter into a stipulation as to venue.

Dated: New York, New York
       September 29, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Jud
